IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-11031



A. J. SINGLETON,
                                           Plaintiff-Appellant,

                               versus

THE CITY OF FORT WORTH; ET AL,
                                           Defendants,

THE CITY OF FORT WORTH,
                                           Defendant-Appellee.




           Appeal from the United States District Court
                for the Northern District of Texas
                           (4:98-CV-238)

                            July 12 2001


Before HIGGINBOTHAM and BENAVIDES, Circuit Judges, and LITTLE*,
District Judge.

PER CURIAM:**

     We are not persuaded that there is a genuine issue of material

fact regarding Singleton’s claims made under 42 U.S.C. § 1983 for

the reason that a reasonable jury could not find the requisite



     *
         District Judge of the Western District of Louisiana,
sitting by designation.
     **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
causation between a city policy and the claimed injury.   The

remaining claims are equally without merit.

     AFFIRMED.




                                2